Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 05/14/2020.
Claims 6-15 are examined in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 is dependent on claim 10 and recites the same limitations as claim 12 which also depends from claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 20120222876 A1) in view of Cripe et al. (US 20020189829 A1).
Regarding claim 6, Schmidt discloses a control method of an impact wrench (Fig. 2) for setting an expansion anchor (1), the method comprising: carrying out a first sequence with the following phases in response to a button (37) being pressed: 
a first phase, in which a rotary impact (20) is repeatedly exerted on a screw element of the expansion anchor (Fig. 1) and a torque transmitted from the rotary impact (20) to a screw head of the screw element (Fig. 1) is estimated until the estimated transmitted torque exceeds a threshold value specified for the expansion anchor ([0016] see at least “Once a user has activated the electric motor 29 by means of a pushbutton 37, the control unit 35 checks whether a rotational speed N has already been prescribed (step 102), in other words, for instance, by prescribing the anchor type or the tightening torque. The control unit 35 can prevent activation of the motor 29, for example, if no tightening torque has been selected, and can instead prompt the user to provide an input (step 103). The control unit 35 regulates the electric motor 29 in such a way that the driving shaft 23 turns at the prescribed rotational speed N (step 104). The rotational speed of the driving shaft 23 prescribes the repeat rate of the rotary-percussive strikes”); and
 a second phase, in which a number of rotary impacts specified for the expansion anchor (1) are exerted on the screw head ([0019] “…During the installation, it is possible, for instance, to record the number of rotary-percussive strikes”), if the button is released before the end of the first sequence, a premature release of the button and the phase in which the button was released is stored in a memory (Schmidt teaches the recording and storing of phases of the tools operation in memory (36) [0016] and [0019]) 
Schmidt is silent regarding carrying out, in response to the button being pressed when the premature release is stored in the memory, a second sequence of at least one of the first and second phases, wherein the Page 3 of 6Attorney Docket No. 5068.1318second sequence depends on the first or second phase in which the button was prematurely released.
 Cripe in a related invention teaches activation of a different sequence in response to a premature release of the button [0057] and [0058].
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method of Schmidt to carry out another sequence of control in response to a premature release of the trigger button as taught by Cripe, thereby increasing efficient control of the tool by anticipating user misapplication before or during occurrence ([0057] of Cripe)

Regarding claim 10, Schmidt discloses a control method of an impact wrench (Fig. 2) for setting an expansion anchor (1), the method comprising: carrying out a first sequence with the following phases in response to a button (37) being pressed: 
a first phase, in which a rotary impact (20) is repeatedly exerted on a screw element of the expansion anchor (Fig. 1) and a torque transmitted from the rotary impact (20) to a screw head of the screw element (Fig. 1) is estimated until the estimated transmitted torque exceeds a threshold value specified for the expansion anchor ([0016] see at least “Once a user has activated the electric motor 29 by means of a pushbutton 37, the control unit 35 checks whether a rotational speed N has already been prescribed (step 102), in other words, for instance, by prescribing the anchor type or the tightening torque. The control unit 35 can prevent activation of the motor 29, for example, if no tightening torque has been selected, and can instead prompt the user to provide an input (step 103). The control unit 35 regulates the electric motor 29 in such a way that the driving shaft 23 turns at the prescribed rotational speed N (step 104). The rotational speed of the driving shaft 23 prescribes the repeat rate of the rotary-percussive strikes”); and
 a second phase, in which a number of rotary impacts specified for the expansion anchor (1) are exerted on the screw head ([0019] “…During the installation, it is possible, for instance, to record the number of rotary-percussive strikes”), if the button is released before the end of the first sequence, a premature release of the button and the phase in which the button was released is stored in a memory (Schmidt teaches the recording and storing of phases of the tools operation in memory (36) [0016] and [0019]) 
an optional third phase, a repetition rate of the rotary impacts in the third phase being lower than in the second phase [0016]
However Schmidt is silent regarding carrying out, in response to the button being pressed when the premature release is stored in the memory, a second sequence of at least one of the first and second and optional third phases, wherein the Page 3 of 6Attorney Docket No. 5068.1318second sequence depends on the first or second phase or optional third phase in which the button was prematurely released.
 Cripe in a related invention teaches activation of a different sequence in response to a premature release of the button [0057] and [0058].
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method of Schmidt to carry out another sequence of control in response to a premature release of the trigger button as taught by Cripe, thereby increasing efficient control of the tool by anticipating user misapplication before or during occurrence ([0057] of Cripe)

Schmidt in view of Cripe further teaches:
Regarding claim 7 and 13, wherein in the case of the premature release during the first phase, the second sequence is identical to the first sequence, and, in the case of the premature release during the second phase, the second sequence starts with the second phase ([0016]-[0019] of Schmidt as modified above).
Regarding claim 8 and 14, if the premature release is during the second phase, a number of rotary impacts already been carried out is logged ([0019] of Schmidt as modified above), and the second phase is shortened in the second sequence by the number of rotary impacts already carried out ([0057] of Cripe).
Regarding claim 9, 12 and 15, wherein if the premature release is stored in the memory (36 of Schmidt), the user is prompted by a display, before or when the button is pressed, to choose between carrying out the first sequence or the second sequence ([0016]-[0019] of Schmidt or [0057]-[0058] of Cripe).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731